Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 18 March 2021 has been entered. Applicant’s remarks filed 18 March 2021 are acknowledged.
Claims 1-372 and 379 are cancelled. Claim 410 has been added. Claims 373-378 and 380-410 are pending. Claims 402-406, 408 and 409 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 373-378, 380-401, 407 and 410 are under examination to the extent they read on the elected species:
A) wherein the peptide comprises at least 90% sequence identity to SEQ ID NO: 114;
B) wherein the compound is administered via oral administration; 
C) wherein the peptide is linked to an active agent which is a steroid;
D-b) wherein the subject has a gastrointestinal disease, and wherein the gastrointestinal disease is irritable bowel syndrome; and
E) wherein the permeation enhancer is SNAC.
Claims 373-378, 380-387, 389, 393-401, 407 and 410 read on the elected species, and claims 388 and 390-392 are drawn to non-elected species.

Claim Objections/Rejections Withdrawn

The objection to claim 407 for a typographical error is withdrawn in response to Applicant’s amendment of the claim.
The rejection of claims 373-378, 380-387, 389, 393-401 and 407 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements (i.e., the claims do not specify what the method is used for), is withdrawn in response to Applicant’s amendment of independent claim 373 to recite “A method of delivering a compound to a protease-rich environment”.
The rejection of claim 377 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting “a structural proline amino acid residue”, is withdrawn in response to Applicant’s amendment of the claim.
The rejection of claims 373-378, 381-384, 386, 387, 389, 393-395, 398, 399 and 407 under 35 U.S.C. 102(a)(1), as being anticipated by Moore et al. (Drug Discov. Today Technol., 2012, Vol. 9(1), Pages e3-e11), is withdrawn in response to Applicant’s amendment of independent claim 373 to recite “wherein the peptide comprises a sequence of SEQ ID NO: 172, SEQ ID NO: 173, SEQ ID NO: 174, SEQ ID NO: 175, or SEQ ID NO: 176.”
The rejection of claims 373-377, 381, 382, 386, 387, 389, 395 and 407 under 35 U.S.C. 102(a)(1), as being anticipated by Quigley et al. (Aliment. Pharmacol. Ther., 2013, Vol. 37(1):49-61), is withdrawn in response to Applicant’s amendment of independent claim 373 to limit the sequence of the peptide as above.
Int. J. Prev. Med., 2010, Vol. 1(2):115-123), is withdrawn in response to Applicant’s amendment of the claims as above.
The rejection of claims 396, 397, 400 and 401 under 35 U.S.C. 103, as being unpatentable over Moore et al., in view of Ault et al. (US 2002/0123459 A1, Pub. Date: Sep. 5, 2002), is withdrawn in response to Applicant’s amendment of the claims as above.
The rejection of claims 396 and 397 under 35 U.S.C. 103, as being unpatentable over Quigley et al., in view of Ault et al. (US 2002/0123459 A1, Pub. Date: Sep. 5, 2002), is withdrawn in response to Applicant’s amendment of the claims as above.
The rejections on the ground of nonstatutory double patenting as being unpatentable over the claims of: 1) U.S. Patent No. 10,156,559, and 2) co-pending Application No. 15/739,669, are withdrawn in response to Applicant’s amendment of independent claim 373 to recite the peptide comprising a sequence of SEQ ID NO: 172, 173, 174, 175, or 176; and the rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of: 7) co-pending Application No.16/470,936 is withdrawn in view that the ‘936 application is now abandoned.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 373-378, 381-387, 389, 393-401, 407 and 410 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement, for reasons set forth in the previous Office Action (p. 4-8) and the following.
Applicant argues that claim 373 is amended to recite wherein the peptide comprises a sequence of SEQ ID NO: 172, 173, 174, 175, or 176, and the specification provides specific amino acid residues that may be present at each of the variable positions (e.g., each of X1-X30 of SEQ ID NO: 172) within the peptide sequence. Applicant argues that the specification further provides experimental data demonstrating that peptides having each of the possible amino acid residues at each of the variable positions of SEQ ID NOs: 172-176 are highly resistant to pepsin, reduction, and heat, and therefore, amended claim 373 complies with the written description requirement.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Amended independent claim 373 now recites “A method of delivering a compound to a protease-rich environment, the method comprising administering the compound comprising a peptide to a subject, wherein the peptide comprises a sequence of SEQ ID NO: 172, SEQ ID NO: 173, SEQ ID NO: 174, SEQ ID NO: 175, or SEQ ID NO: 176, and wherein at least 70% of the peptide remains intact after exposure to pepsin at a temperature of at least 20°C for at least 5 minutes.” Depending claims further specify that the peptide has the characteristics, e.g., (a) to (j) of claim 375, and 1 to X30), and each variable position is a residue selected from 2 to 5 variable amino acids. Therefore, the generic sequence of SEQ ID NO: 172 encompasses an order of at least 1 x 1015 peptides, which may share as little as 25% sequence identity. The specification does not provide evidence that the genus of peptides (including at least 1 x 1015 species) exhibit the properties and functions required by the claims. Applicant argues that the specification provides experimental data demonstrating that peptides having each of the possible amino acid residues at each of the variable positions of SEQ ID NOs: 172-176 are highly resistant to pepsin, reduction, and heat. In Example 5 of the specification, Applicant discloses the peptide stability under various conditions, e.g., incubation with pepcin, trypsin, or DTT. Among approximately 50 peptides tested, some showed high resistance to pepcin digestion (i.e., at least 75% of the HPLC peak remaining), and others showed moderate resistance to pepcin digestion (i.e., between 25% and 75% of the HPLC peak disappeared) or low resistance to pepcin digestion (i.e., over 75% of the HPLC peak disappeared). The generic sequence of SEQ ID NO: 172 is derived from sequence alignments of 6 peptides (SEQ ID NO: 27, SEQ ID NO: 57, SEQ ID NO: 24, SEQ ID NO: 6, SEQ ID NO: 10, and SEQ ID NO: 12) that showed high resistance. Applicant, however, does not show evidence that peptides having each of the possible amino acid residues at each of the variable One of ordinary skill in the art would not be able to identify without further testing which of those peptides have the stability properties and homing functions required by the claims. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the Applicant was in possession of the genus of peptides having the stability properties and functions, as claimed. 
For the foregoing reasons, the disclosure of the present application does not satisfy the written description requirement set forth under 35 U.S.C. 112(a). 

Amended claims 373-378, 380-387, 389, 393-401, 407 and 410 remain rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement, for reasons set forth in the previous Office Action (p. 8-10) and the following.
Applicant argues that claim 373 is amended to recite “a method of delivering a compound to a protease-rich environment, the method comprising administering the compound comprising a peptide to a subject, wherein the peptide comprises a sequence of SEQ ID NO: 172, SEQ ID NO: 173, SEQ ID NO: 174, SEQ ID NO: 175, or SEQ ID NO: 176”, and that use of highly resistant peptides (e.g., peptides encompassed by SEQ ID NOs: 172- 176) as delivery scaffold for an active agent to various biological environments is enabled due to the enhanced stability of the peptides in these environments, e.g., a protease-rich environment. Applicant argues that the specification teaches peptides with sequences of SEQ ID NO: 172, 173, 174, 175, or 176, and provides specific amino acid residues that may be present at each of the variable positions (e.g., each of X1-X30 of SEQ ID NO: 172) within the peptide sequence. 
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
The specification is not enabled for the full scope of a method for delivering a compound to a protease-rich environment comprising administering to a subject a compound comprising any peptide selected from the generic sequences set forth in SEQ ID NOs: 172-176. As set forth above, SEQ ID NO: 172 is a generic sequence, in which 30 out of 39 residues are variable. There is no evidence shown in the specification that peptides having a merely 25% identity can retain the property and function. The specification does not provide sufficient teachings that enable one skilled in the art to identify without further testing which of those peptides encompassed by the generic sequences of SEQ ID NOs: 172-176 exhibit the stability properties and homing functions required by the claims. Based on the lack of knowledge and predictability in the art, those of ordinary skill would need to engage in undue experimentation to generate nearly infinite number of the peptides recited in the claims and determine their stability, function, and in vivo use. Further, independent claim 373, as written, encompasses administering a peptide (i.e., without conjugating a therapeutic agent) to a subject. The specification does not show that the peptides can be used for administering to a subject or treating a disease by itself. The specification discloses 
For the foregoing reasons, the disclosure fails to comply with the enablement requirement under 35 U.S.C. 112(a).

Double Patenting

Claims 373-378, 380-387, 389, 393-401, 407 and 410 remain rejected, or provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over:
3)	claims 4, 13, 50, 64, 67, 74-76, 91, 93, 119, 123-125, 128-133, 136 and 140-145 of co-pending Application No. 15/758,320;
4)	claims 125-145, 154 and 155 of co-pending Application No. 16/061,179;
5)	claims 186, 187, 189-193, 195-199 and 201 of co-pending Application No. 16/478,672;
6)	claims 132-140 of co-pending Application No. 16/492,914 (now issued as U.S. Patent No. 11,013,814); and
8)	claims 75-100 of co-pending Application No.16/650,350.

Applicant’s arguments have been fully considered but have not been found to be persuasive. 
The claims of each of the reference applications/patent listed above are drawn to a method of treatment comprising administering to a subject a compound comprising a peptide encompassed by the present claims, or a pharmaceutical composition comprising a compound comprising a peptide encompassed by the present claims. Administration of the compound to a subject or pharmaceutical use of the compound anticipates or renders obvious the limitation of delivering a compound to a protease-rich environment. Therefore, the instant claims are not patentably distinct from the claims of the cited reference applications/patent.

Claim Objections
Claim 397, 401 and 410 are objected to because of the following informalities:
In amended claims 397 and 401, the word “and” after “(SNAC)” should be deleted and replaced with a comma.
New claim 410 depends from claim 173, which is a cancelled claim.
Appropriate correction is required.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 27, 2021